 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WESLEY PANIGHETTI,                                 No. 2:18-cv-2015 KJM AC P
12                      Petitioner,
13           v.                                         ORDER AND FINDINGS &
                                                        RECOMMENDATIONS
14   J. GASTELO,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Currently pending before the court is respondent’s motion

19   to dismiss the petition. ECF No. 17.

20      I.        Factual and Procedural Background

21           On February 26, 2015, a jury convicted petitioner of assault with force likely to produce

22   great bodily injury (Count 1) and assault with a deadly weapon (Count 2) in Sacramento County

23   Superior Court case number 14F07183. ECF No. 11 at 5; ECF No. 12-1 (Lod. Doc. 1) at 10; ECF

24   18-2 (Lod. Doc. 2) at 1. An enhancement allegation that petitioner personally used a deadly or

25   dangerous weapon was found true, as was an allegation that he had a prior conviction for a

26   serious felony. Lod. Doc. 1 at 1; Lod. Doc. 2 at 5. The sentence on Count 2 was stayed and

27   petitioner was sentenced to an aggregate term of fourteen years for Count 1, the weapon

28   enhancement, and the prior serious felony. Lod. Doc. 1 at 1; Lod. Doc. 2 at 5.
                                                        1
 1              A.     Direct Review
 2          Petitioner appealed his conviction to the California Court of Appeal, Third Appellate
 3   District, and the judgment was affirmed on April 1, 2016. Lod. Doc. 2. He then filed a pro se
 4   petition for review in the California Supreme Court (ECF No. 18-3 (Lod. Doc. 3)), which was
 5   denied on June 8, 2016 (ECF No. 18-4 (Lod. Doc. 4)).
 6              B.     State Collateral Review
 7          Petitioner filed a pro se petition for writ of habeas corpus in the California Court of
 8   Appeal for the Third District on November 26, 2015.1 ECF No. 18-5 (Lod. Doc. 5). It was
 9   denied on December 23, 2015, with citations to In re Steele, 32 Cal. 4th 682, 692 (2004), and In
10   re Hillery, 202 Cal. App. 2d 293 (1962). ECF No. 18-6 (Lod. Doc. 6).
11          Petitioner’s next pro se habeas petition was filed on November 16, 2017, in the
12   Sacramento County Superior Court. ECF No. 18-7 (Lod. Doc. 7). On January 25, 2018, the
13   petition was denied as “baseless” and was explicitly found to be untimely. ECF No. 18-8 (Lod.
14   Doc. 8).
15          On September 5, 2018, petitioner filed a pro se habeas petition in the California Court of
16   Appeal for the Third Appellate District. ECF No. 18-9 (Lod. Doc. 9). It was denied without
17   comment on September 27, 2018. ECF No. 18-10 (Lod. Doc. 10).
18          Petitioner then proceeded to file a petition for writ of habeas corpus in the California
19   Supreme Court on October 11, 2018. ECF No. 18-11 (Lod. Doc. 11). The petition was denied on
20   December 19, 2018. ECF No. 18-12 (Lod. Doc. 12).
21              C.     Federal Petitions
22          On March 5, 2017, petitioner filed a petition for writ of habeas corpus in Panighetti v.
23   Gustello (Panighetti I), No. 2:17-cv-1001 MCE DMC (E.D. Cal.). ECF No. 18-13 (Lod. Doc.
24   13). The petition challenged his conviction in Sacramento County Superior Court case number
25   14F07183. Id. The petition was dismissed because petitioner had failed to exhaust his state court
26
     1
27     The filing date of documents submitted when petitioner was proceeding pro se is determined
     based on the prison mailbox rule. Houston v. Lack, 487 U.S. 266, 276 (1988) (documents are
28   considered filed at the time prisoner delivers them to prison authorities for mailing).
                                                       2
 1   remedies prior to filing suit in federal court. ECF Nos. 18-15 (Lod. Doc. 15), 18-16 (Lod. Doc.
 2   16).
 3                The original petition in this case was filed on July 1, 2018. ECF No. 1. Petitioner then
 4   filed a motion to amend the petition (ECF No. 4) and a motion to consolidate the petition in this
 5   case with the petition in Panighetti I (ECF No. 5). At that time, the petition in Panighetti I had
 6   already been dismissed for failure to exhaust and the motion to consolidate was denied. ECF No.
 7   6. However, because it appeared that petitioner may have exhausted the claims he initially tried
 8   to bring in Panighetti I, he was given leave to amend. Id. The first amended petition was filed on
 9   October 19, 2018. ECF No. 11.
10                The first amended petition seeks relief on ten separate grounds. Id. at 8-12. Grounds 1
11   through 4 attempt to challenge petitioner’s 1996 conviction for assault with a deadly weapon with
12   great bodily injury, which was used to enhance his 2015 sentence, on grounds of judicial bias,
13   instructional error, prosecutorial misconduct, and ineffective assistance of trial and appellate
14   counsel. Id. at 8-9. The remaining six grounds challenge petitioner’s 2015 conviction in
15   Sacramento County Superior Court case number 14F07183 on grounds of prosecutorial
16   misconduct, ineffective assistance of trial and appellate counsel, judicial bias/abuse of discretion,
17   unconstitutional use of the 1996 conviction to enhance the sentence, and use of false evidence
18   related to his 1996 conviction. Id. at 10-12.
19          II.      Motion to Dismiss
20                Respondent argues that the petition should be dismissed on several grounds. ECF No. 17.
21   First, respondent argues that the petition violates Rule 2(e) of the Rules Governing Section 2254
22   Cases because it challenges convictions from more than one state court case. Id. at 3. Next,
23   respondent asserts that the petition is untimely because it was filed over ten months after the
24   expiration of the statute of limitations for the 2015 conviction and petitioner is not entitled to any
25   tolling. Id. at 3-5. Respondent also asserts that the petition is unexhausted. Id. at 6-7. Finally,
26   respondent argues that petitioner’s challenge to his 1996 conviction is foreclosed by the holding
27   in Lackawanna County District Attorney v. Coss, 532 U.S. 394 (2001). Id. at 7-8.
28   ////
                                                           3
 1          Petitioner’s opposition to the motion is spread over multiple filings interspersed with
 2   exhibits, making his arguments, at times, difficult to track. See ECF Nos. 19, 22, 23, 26, 27. In
 3   responding to the motion, petitioner acknowledges that Grounds 1 through 4 of the petition are
 4   challenges to his 1996 conviction, while the remaining grounds challenge his 2015 conviction,
 5   and he states that he will amend to bring the claims as two separate petitions if required. ECF No.
 6   19 at 10; ECF No. 22 at 1, 10. Petitioner also appears to argue that the petition is not untimely
 7   because he was investigating his claims in a diligent and reasonable manner, and so his state
 8   petitions and the time he was investigating should toll the statute of limitations. ECF No. 19 at
 9   15, 62-63, 80-81; ECF No. 22 at 2-3, 8; ECF No. 23 at 3. He also appears to claim that he is
10   entitled to equitable tolling and that his petition is excused from untimeliness because he is
11   actually innocent. ECF No. 19 at 10, 68-69; ECF No. 22 at 2, 4; ECF No. 23 at 1-2; ECF No. 26
12   at 1-3, 5-6. Finally, petitioner argues that his claims are exhausted and that Lackawanna does not
13   bar his challenges to his 1996 conviction. ECF No. 19 at 2-3, 49-51; ECF No. 22 at 3, 5-9; ECF
14   No. 23 at 3, 6.
15              A.      1996 Conviction
16          Under 28 U.S.C. § 2254(a), a federal court “shall entertain an application for a writ of
17   habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on
18   the ground that he is in custody in violation of the Constitution or the laws or treaties of the
19   United States.” The Supreme Court has interpreted § 2254 as requiring that the habeas petitioner
20   be “‘in custody’ under the conviction or sentence under attack at the time his petition is filed.”
21   Maleng v. Cook, 490 U.S. 488, 490-91 (1989) (per curiam) (citation omitted). A habeas
22   petitioner is not considered in custody on a prior conviction just because it was used to enhance a
23   subsequent conviction for which he is currently in custody. Lackawanna, 532 U.S. at 401 (citing
24   Maleng, 490 U.S. at 492). The custody requirement of § 2254 is jurisdictional. Williamson v.
25   Gregoire, 151 F.3d 1180, 1182 (9th Cir. 1998) (citation omitted).
26          Documentation attached to the petition demonstrates that petitioner received a six-year
27   determinate sentence for his 1996 conviction for assault with a deadly weapon. ECF No. 11 at
28   85. Accordingly, that sentence has long since expired and to the extent Grounds 1 through 4 of
                                                       4
 1   the petition attempt to directly challenge petitioner’s 1996 conviction, they fail to state claims for
 2   relief because petitioner is no longer in custody for that sentence. However, a petitioner
 3   challenging a fully expired prior conviction that was used to enhance a current conviction will
 4   meet the “in custody” requirement where the claim is liberally construed as a challenge to the
 5   current conviction “as enhanced by the allegedly invalid prior conviction.” Maleng, 490 U.S. at
 6   493-494; Lackawanna, 532 U.S. at 401-02. Therefore, to the extent Grounds One through Four
 7   can be construed as challenges to the current sentence, for which petitioner is in custody, he
 8   meets the in-custody requirement.
 9            Nevertheless, the Supreme Court has held that even where the custody requirement is thus
10   satisfied, the alleged substantive invalidity of a prior conviction does not provide grounds for
11   relief. Lackawanna, 532 U.S. at 402. “[O]nce a state conviction is no longer open to direct or
12   collateral attack in its own right because the defendant failed to pursue those remedies while they
13   were available (or because the defendant did so unsuccessfully), the conviction may be regarded
14   as conclusively valid.” Id. at 403. Accordingly, a petitioner may not challenge his present
15   custody on grounds that the prior conviction was not valid. Id.
16            The only fully-recognized exception to Lackawanna applies when “the prior conviction
17   used to enhance the sentence was obtained where there was a failure to appoint counsel in
18   violation of the Sixth Amendment, as set forth in Gideon v. Wainwright, 372 U.S. 335 (1963).”
19   Lackawanna, 532 U.S. at 404. The record in this case establishes that petitioner was represented
20   by counsel in relation to his 1996 conviction (ECF No. 11 at 13), so this exception does not
21   apply.
22            The Court of Appeals for the Ninth Circuit has recognized one other exception, based on
23   the reasoning of the Lackawanna Court:
24                   when a defendant cannot be faulted for failing to obtain timely
                     review of a constitutional challenge to an expired prior conviction,
25                   and that conviction is used to enhance his sentence for a later
                     offense, he may challenge the enhanced sentence under § 2254 on
26                   the ground that the prior conviction was unconstitutionally
                     obtained.
27

28   Durbin v. People of California, 720 F.3d 1095, 1099 (9th Cir. 2013). In Durbin, the Ninth Circuit
                                                       5
 1   found that the petitioner could not be faulted for his failure to obtain timely review of his claims
 2   because the state court refused, without justification, to review his claims based on the incorrect
 3   determination that he was not in custody. Id. at 1099-1100. In this case, there is no evidence that
 4   petitioner was affirmatively prevented from presenting his claims to the state court. Rather, the
 5   petition and attached exhibits show that petitioner pursued a direct appeal and did not pursue
 6   additional claims because he only recently became aware of the potential legal theories for relief.
 7   ECF No. 11 at 13, 171; ECF No. 19 at 45-48. Grounds One through Four of the petition must
 8   therefore be dismissed.
 9              B.      Statute of Limitations
10          Section 2244(d)(1) of Title 28 of the United States Code contains a one-year statute of
11   limitations for filing a habeas petition in federal court. This statute of limitations applies to
12   habeas petitions filed after April 24, 1996, when the Antiterrorism and Effective Death Penalty
13   Act (AEDPA) went into effect. Cassett v. Stewart, 406 F.3d 614, 624 (9th Cir. 2005). The one-
14   year clock commences from one of several alternative triggering dates. 28 U.S.C. § 2244(d)(1).
15   In this case, the applicable date is that “on which the judgment became final by the conclusion of
16   direct review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
17          In this case the California Supreme Court denied direct review of petitioner’s conviction
18   on June 8, 2016. Lod. Doc. 4. The record shows petitioner did not submit a petition for writ of
19   certiorari to the Supreme Court of the United States (ECF No. 11 at 6), meaning that his
20   conviction became final at the expiration of the ninety-day period to seek certiorari immediately
21   following the decision of the state’s highest court. Clay v. United States, 537 U.S. 522, 528 n.3
22   (2003) (citations omitted); Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999). The conviction
23   therefore became final on September 6, 2016, and ADEPA’s one-year clock began on September
24   7, 2016. Patterson v. Stewart, 251 F.3d 1243, 1247 (9th Cir. 2001) (the day order or judgment
25   becomes final is excluded and time begins to run the day after the judgment becomes final (citing
26   Fed. R. Civ. P. 6(a))). Absent tolling, petitioner had until September 6, 2017, to file a federal
27   habeas corpus petition. Since the original petition in this action was not filed until July 1, 2018,
28   the petition is untimely unless petitioner is entitled to tolling, and petitioner “bears the burden of
                                                        6
 1   proving that the statute of limitation was tolled.” Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir.
 2   2010) (citing Smith v. Duncan, 297 F.3d 809, 814, 9th Cir. 2002)).
 3                       i.   Statutory Tolling
 4          The limitations period may be statutorily tolled during the time “a properly filed
 5   application for State post-conviction or other collateral review with respect to the pertinent
 6   judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). “The statute of limitations is not tolled
 7   from the time when a direct state appeal becomes final to the time when the first state habeas
 8   petition is filed because there is nothing ‘pending’ during that interval.” Cross v. Sisto, 676 F.3d
 9   1172, 1179 (9th Cir. 2012) (citation omitted).
10          As an initial matter, the petition in Panighetti I does not toll the statute of limitations
11   because the pendency of a federal habeas petition has no tolling effect. Duncan v. Walker, 533
12   U.S. 167, 181-82 (2001). The court must therefore consider whether any of petitioner’s state
13   habeas petitions entitled him to statutory tolling.
14          Petitioner’s first state habeas petition was denied on December 23, 2015, over eight
15   months before his conviction became final. Because the petition was denied before petitioner’s
16   conviction became final, it did not act to toll the statute of limitations. Waldrip v. Hall, 548 F.3d
17   729, 735 (9th Cir. 2008) (petition denied before statute of limitations began to run “had no effect
18   on the timeliness of the ultimate federal filing”); Pough v. Marshall, 470 F. App’x 567, 568 (9th
19   Cir. 2012) (petition filed before limitations period began did not toll statute of limitations because
20   petition was not pending during time the statute of limitations was running). His next state
21   habeas petition was not filed until November 16, 2017, over two months after the AEDPA statute
22   of limitations expired. This petition, and the two subsequently filed state petitions, fails to toll the
23   statute of limitations because state habeas petitions filed after the one-year statute of limitations
24   has expired do not revive the statute of limitations and have no tolling effect. Ferguson v.
25   Palmateer, 321 F.3d 820, 823 (9th Cir. 2003). Accordingly, petitioner is not entitled to tolling for
26   any of his state habeas petitions.
27          Petitioner appears to argue that the petition is nonetheless timely because he was
28   investigating his claims and proceeded in a diligent and reasonable manner, and so the time he
                                                        7
 1   was investigating his claims should be considered time that he was pursuing his state court
 2   remedies and thus toll the statute of limitations. ECF No. 19 at 15, 62-63, 80-81; ECF No. 22 at
 3   2-3, 8; ECF No. 23 at 3. However, the rule that a petition is timely so long as it is filed within a
 4   reasonable time applies to petitions filed in California state court, not those filed in federal court,
 5   Banjo, 614 F.3d at 968 (“A California petition is timely filed if it is filed within a ‘reasonable
 6   time.’” (citing Evans v. Chavis, 546 U.S. 189, 192-93 (2006); Waldrip, 548 F.3d at 734)), and the
 7   fact that a petition is timely in state court does not mean that a federal petition will also be timely
 8   or that the state petition will toll the federal statute of limitations, see Ferguson, 321 F.3d at 823
 9   (AEDPA’s one-year statute of limitations applies even if state has a longer statute of limitations).
10           Petitioner also argues that his motions for discovery tolled the statute because they
11   constituted reasonable efforts to investigate his claims. ECF No. 19 at 26, 53, 57-58. However,
12   this argument also fails because it appears that the motions were denied prior to the conclusion of
13   his direct appeal. The pendency of a discovery motion where the motion does not challenge the
14   conviction, but rather seeks materials for use in later proceedings, does not toll the statute of
15   limitations. Ramirez v. Yates, 571 F.3d 993, 999-1000 (9th Cir. 2009) (“We agree with the
16   Second Circuit that ‘if a filing of that sort could toll the AEDPA limitations period, prisoners
17   could substantially extend the time for filing federal habeas petitions by pursuing in state courts a
18   variety of applications that do not challenge the validity of their convictions.’” (quoting Hodge v.
19   Greiner, 269 F.3d 104, 107 (2d Cir. 2001)).
20           Finally, to the extent it appears petitioner believes that his July 4, 2017 petition filed in
21   Placer County Superior Court and challenging his 1996 conviction tolled the statute of limitations
22   (ECF No. 19 at 10, 26-27, 57), he is mistaken. As set forth above, the only way petitioner can
23   challenge his 1996 conviction is through his 2015 conviction. Accordingly, only state court
24   proceedings challenging his 2015 conviction, which is the conviction currently being challenged
25   in this court, will act to toll the statute of limitations.
26           Since petitioner is not entitled to statutory tolling, the petition is untimely unless petitioner
27   is entitled to equitable tolling.
28   ////
                                                           8
 1                       ii.   Equitable Tolling
 2           A habeas petitioner is entitled to equitable tolling of AEDPA’s one-year statute of
 3   limitations only if the petitioner shows: “‘(1) that he has been pursuing his rights diligently, and
 4   (2) that some extraordinary circumstance stood in his way’ and prevented timely filing.” Holland
 5   v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005));
 6   Ramirez, 571 F.3d at 997. “[T]he statute-of-limitations clock stops running when extraordinary
 7   circumstances first arise, but the clock resumes running once the extraordinary circumstances
 8   have ended or when the petitioner ceases to exercise reasonable diligence, whichever occurs
 9   earlier.” Luna v. Kernan, 784 F.3d 640, 651 (9th Cir. 2015) (citing Gibbs v. Legrand, 767 F.3d
10   879, 891-92 (9th Cir. 2014)). An “extraordinary circumstance” has been defined as an external
11   force that is beyond the inmate’s control. Miles v. Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)
12   (citations omitted). “The diligence required for equitable tolling purposes is ‘reasonable
13   diligence,’ not ‘maximum feasible diligence.’” Holland, 560 U.S. at 653 (internal citations and
14   additional quotation marks omitted). “[A] pro se petitioner’s lack of legal sophistication is not,
15   by itself, an extraordinary circumstance warranting equitable tolling.” Rasberry v. Garcia, 448
16   F.3d 1150, 1154 (9th Cir. 2006); Martinez v. Ryan, 133 F. App’x 382, 382-83 (9th Cir. 2005)
17   (limited education, reliance on other prisoners to file petition, and lack of access to legal materials
18   and assistance due to custody status do not constitute extraordinary circumstances); see also
19   Hughes v. Idaho State Bd. of Corr., 800 F.2d 905, 909 (9th Cir. 1986) (pro se prisoner’s illiteracy
20   and lack of knowledge of the law unfortunate but insufficient to establish cause to overcome
21   procedural default).
22           To the extent petitioner appears to argue that he is entitled to equitable tolling because he
23   had limited access to the law library (ECF No. 19 at 18-19; ECF No. 23 at 1-2), this circumstance
24   is not extraordinary, but instead is an ordinary incident of prison life experienced by most
25   prisoners. Furthermore, petitioner fails to explain how this limited access made it impossible to
26   file a timely habeas petition, particularly in light of the fact that Panighetti I2 and his petition in
27
     2
       Panighetti I was dismissed as unexhausted and the Ninth Circuit denied petitioner’s application
28   for a certificate of appealability. Panighetti I, ECF Nos. 24, 27, 35.
                                                        9
 1   the Placer County Superior Court were both filed within the AEDPA statute of limitations. See
 2   Ramirez, 571 F.3d at 998 (no entitlement to equitable tolling where petitioner filed lengthy, well-
 3   researched motion for tolling in federal court and successful discovery motion in state court but
 4   “offer[ed] no explanation of how or why his restricted library access made it impossible for him
 5   to file a timely § 2254 petition but not these other substantial legal filings”). As extraordinary
 6   circumstances are not established, the undersigned does not reach the question of diligence and
 7   petitioner’s claim that he is entitled to equitable tolling fails.
 8                      iii.   Actual Innocence
 9           A showing of actual innocence can also satisfy the requirements for equitable tolling. Lee
10   v. Lampert, 653 F.3d 929, 937 (9th Cir. 2011) (en banc); McQuiggin v. Perkins, 569 U.S. 383,
11   386 (2013). “[W]here an otherwise time-barred habeas petitioner demonstrates that it is more
12   likely than not that no reasonable juror would have found him guilty beyond a reasonable doubt,
13   the petitioner may pass through the Schlup [v. Delo, 513 U.S. 298 (1995),] gateway and have his
14   constitutional claims heard on the merits.” Lee, 653 F.3d at 937; accord, McQuiggin, 569 U.S. at
15   386. The Supreme Court held in Schlup, that a habeas petitioner who makes a “colorable claim
16   of factual innocence” that would implicate a “fundamental miscarriage of justice” may be entitled
17   to have “otherwise barred constitutional claim[s] considered on the merits.” 513 U.S. at 314-15.
18           To invoke the miscarriage of justice exception to AEDPA’s statute of limitations, a
19   petitioner must show that it is more likely than not that no reasonable juror would have convicted
20   him in light of the new evidence. McQuiggin, 569 U.S. at 386. This exception is concerned with
21   actual, as opposed to legal, innocence and must be based on reliable evidence not presented at
22   trial. Schlup, 513 U.S. at 324; Calderon v. Thompson, 523 U.S. 538, 559 (1998). To make a
23   credible claim of actual innocence, petitioner must produce “new reliable evidence—whether it
24   be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical
25   evidence—that was not presented at trial.” Schlup, 513 U.S. at 324
26           In the present case, petitioner does not introduce new reliable evidence to show a credible
27   claim of actual innocence. Instead, petitioner argues that he has “clearly cited evidence of actual
28   innocence and stated w[h]ere this evidence will be found if only one will exercise due diligence
                                                         10
 1   and integrity in the release of the documents [he] has requested.” ECF No. 22 at 4. It is unclear
 2   what documents petitioner is referring to, but it appears he may be referring to trial transcripts,
 3   and trial testimony is not new evidence. Furthermore, petitioner’s arguments indicate that he
 4   would require discovery in order to obtain the new evidence of his innocence, rendering the
 5   existence of any such evidence speculative. Without new evidence, the actual innocence
 6   exception does not apply. Schlup, 513 U.S. at 327.
 7                      iv.   Martinez v. Ryan
 8          In response to the motion to dismiss, petitioner has submitted two motions for leave to
 9   submit newly discovered legal authority, in which he appears to argue that Martinez v. Ryan, 566
10   U.S. 1 (2012), saves his otherwise untimely claims. ECF Nos. 26, 27. The motions will be
11   granted to the extent that the court considers the arguments as outlined below.
12          In Martinez, the United States Supreme Court held that “[i]nadequate assistance of
13   counsel at initial-review collateral proceedings may establish cause for a prisoner’s procedural
14   default of a claim of ineffective assistance at trial,” creating a narrow exception to the rule that
15   ineffective assistance of counsel on collateral review does not establish cause to excuse a
16   procedural default. Martinez, 566 U.S. at 9. However, “the equitable rule in Martinez ‘applies
17   only to the issue of cause to excuse the procedural default of an ineffective assistance of trial
18   counsel claim that occurred in a state collateral proceeding’ and ‘has no application to the
19   operation or tolling of the § 2244(d) statute of limitations’ for filing a § 2254 petition.” Lambrix
20   v. Sec’y, Fla. Dep’t of Corr., 756 F.3d 1246, 1249 (11th Cir. 2014) (citations omitted); Price v.
21   Paramo, No. 2:13-cv-2449 WBS DAD, 2014 WL 5486621, at *3, 2014 U.S. Dist. LEXIS
22   153604, at *7-9 (E.D. Cal. Oct. 29, 2014) (collecting California District Court cases holding
23   same), adopted in full, Dec. 4, 2014. Accordingly, although Martinez could potentially provide
24   petitioner with an avenue for overcoming a procedural default that occurred in state court, it does
25   nothing to make his claims timely in federal court. To the extent petitioner is also attempting to
26   argue that a procedural default should be excused, respondent has not argued that any of his
27   claims are defaulted, and so it is unnecessary to address the issue.
28   ////
                                                       11
 1                 C.      Exhaustion
 2              Because the petition was filed more than a year after judgment became final and petitioner
 3   is not entitled to tolling, the petition is untimely and the motion to dismiss should be granted.
 4   Grounds One through Four of the petition are further barred by Lackawanna. In light of these
 5   findings, the court declines to consider respondent’s argument that the petition is also
 6   unexhausted.
 7       III.      Request for Discovery
 8              Petitioner requests discovery in the form of transcripts and records from his 1996
 9   conviction, and alleges that respondent has violated a court order requiring the production of the
10   documents he seeks. ECF No. 21 at 1-2. The order petitioner refers to required respondent to
11   provide “all transcripts and other documents relevant to the issues presented in the petition” if the
12   response to the petition was an answer. ECF No. 12 at 2. Respondent did not answer the petition
13   and instead moved for dismissal. ECF No. 17. Therefore, there was no obligation to provide the
14   documents sought by petitioner. In light of the recommendation that the petition be dismissed for
15   the reasons set forth above, the undersigned finds discovery unnecessary in this case and the
16   request for discovery will be denied.
17       IV.       Certificate of Appealability
18              Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must
19   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A
20   certificate of appealability may issue “only if the applicant has made a substantial showing of the
21   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a petition is dismissed on
22   procedural grounds, as is being recommended in this case, a certificate of appealability “should
23   issue when the prisoner shows, at least, [(1)] that jurists of reason would find it debatable whether
24   the petition states a valid claim of the denial of a constitutional right and [(2)] that jurists of
25   reason would find it debatable whether the district court was correct in its procedural ruling.”
26   Slack v. McDaniel, 529 U.S. 473, 484 (2000).
27              This court finds that no jurist of reason would find it debatable that the petition is barred
28   by the statute of limitations or that Grounds One through Four are barred by Lackawanna, and a
                                                          12
 1   certificate of appealability should not issue.
 2      V.        Plain Language Summary of this Order for a Pro Se Litigant
 3             Your petition should be denied because it was filed too late and you have not shown that
 4   the statute of limitations should be tolled. You also have not shown that you could not challenge
 5   your 1996 conviction in a timely manner.
 6             Accordingly, IT IS HEREBY ORDERED that:
 7             1. Petitioner’s request for discovery (ECF No. 21) is denied.
 8             2. Petitioner’s motions to submit newly discovered legal authority (ECF Nos. 26, 27) are
 9   granted.
10             IT IS FURTHER RECOMMENDED that:
11             1. Respondent’s motion to dismiss (ECF No. 17) be granted on the grounds that the
12   petition is untimely and Grounds One through Four are further barred by Lackawanna County
13   District Attorney v. Coss, 532 U.S. 394 (2001).
14             2. Petitioner’s application for a writ of habeas corpus be denied.
15           3. This court decline to issue the certificate of appealability referenced in 28 U.S.C.
16   § 2253.
17           These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court and serve a copy on all parties. Such a document should be captioned
21   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
22   objections shall be filed and served within fourteen days after service of the objections. The
23   parties are advised that failure to file objections within the specified time may waive the right to
24   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
25   DATED: September 24, 2019
26

27

28
                                                       13
